Citation Nr: 1242484	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left eye blindness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 and September 1957.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which held that new and material evidence had not been received to reopen the claim for service connection for left eye blindness.

The Veteran's February 2007 substantive appeal (VA Form 9) requested a personal hearing before a Veterans Law Judge, sitting at the RO.  A hearing was scheduled for July 2008, which the Veteran asked to be rescheduled.  Another hearing was scheduled for July 2010, to which the Veteran failed to report.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2012).

In a November 2010 decision, the Board held that new and material evidence had not been received to reopen the claim for service connection for left eye blindness.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in February 2011.  By order dated in February 2011, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The Board reopened the Veteran's claim for service connection for left eye blindness in an October 2011 decision.  The Board also remanded the reopened claim for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran incurred or aggravated left eye blindness during active duty.  



CONCLUSION OF LAW

Left eye blindness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in November 2005, VA informed the appellant of what evidence was required to substantiate his claim for service connection on the merits, and his and VA's respective duties for obtaining evidence.  Correspondence dated in January 2007 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in a supplemental statement of the case dated in July 2012, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, an excerpt from a medical textbook, lay statements, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In this regard, in January 2012 correspondence the Veteran related that one of his past treating physicians was out of business and had no records, and another was deceased with no records.  Correspondence from one of the identified medical office's informed VA that the physician was retired and no information was found.  

In July 2012 correspondence, the Veteran's representative indicated that it had no additional evidence regarding the Veteran's claim.  The Veteran's representative requested that the Veteran's claim be forwarded to the Board immediately.  

A VA medical opinion was obtained in November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA medical opinion obtained in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Relevant law provides that at the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. § 1111 (West 2002).

For those disorders that preexisted service and were worsened or "aggravated" during such service, a Veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1111, 1153.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where pre-service disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The Veteran contends that he incurred left eye blindness during active duty when his drill instructor hit him during boot camp, which damaged his left eye.  The Veteran denies any preexisting eye problem.  He contends that at age 17 he was forced to sign a DD2 14 saying the condition existed prior to his enlistment.  He states that everyone that knew him knew this was not true.  He also contends that his left eye vision was 20/40 at entrance to active duty, and the report of his entrance examination was changed to 20/400 when he claimed VA benefits.  He asserts that he had left eye vision of 20/40 in 1956, prior to active duty.  He asserts that his service treatment records were changed and references to the assault were removed.    

The Board finds that the Veteran has offered no clear evidence that his service treatment records have been altered.  The Board, therefore, finds that the Veteran's service treatment records are correct.  See, generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity in the law that supports "'the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'").  See also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (finding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary").  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.   

The Board finds that the Veteran has not met his burden of rebutting the presumption of regularity with regards to his service treatment records, and that the service treatment records are adequate for the purpose of deciding the Veteran's claim. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left eye blindness, either on an incurrence basis or as due to aggravation.

In so finding, the Board first finds that the presumption of soundness does not apply to the present claim.  38 U.S.C.A. § 1111.

The report of the Veteran's November 1956 enlistment medical examination provides that he had defective vision of 20/400 on the left.  The report of an April 1957 examination for general duty provides that the Veteran had no light perception in the left eye.  It summarized that he had blindness, left eye (OS), visual acuity; and lateral rectus weakness, left eye (OS), ND.  

In a January 1957 memorandum to a medical officer, a commanding artillery captain noted that the Veteran contended that he was blind in the left eye.  He requested that the medical officer evaluate the Veteran's vision to determine if the Veteran would be a safety hazard during firing on ranges, and whether the Veteran should be permitted to fire small arms.  

In April 1957, the Veteran was put on permanent profile for blind-left eye.  

A July 1957 treatment note related that the Veteran complained of headaches.  The impression was that they were not related to his eyes.  The report stated that the Veteran had left eye blindness.  

An undated clinical abstract provides that the Veteran's left eye had been turning in and had had poor vision as far as the Veteran could remember.  The Veteran reported that as far as he remembered, the left eye was blind since birth and also deviated toward the nose. For the last 3 or 4 years, he had superorbital pain over the left eye almost every day and the pain lasted all day long.  The Veteran's physical examination was completely negative except for an appendectomy scar.  The diagnosis was (1) blindness, left eye, etiology unknown; and (2) strabismus, esotropic, left eye, consecutive to diagnosis 1.  The recommendation section noted that the Veteran had had a 25 degree esotropia in the left eye since birth and recommended that he be discharged for an EPTS (existed prior to service) condition.  

In August 1957, a medical board recommended that the Veteran be separated.  

The report of the Veteran's August 1957 separation medical examination provides diagnoses of (1) blindness, left eye, etiology unknown, not incurred in the line of duty and existed prior to service; and (2) strabismus, estropia (sic), left eye, consecutive to diagnosis 1, not in the line of duty and existed prior to service.  

Overall, the Veteran's service treatment records weigh against his claim.  They note that he had 20/400 left eye vision at entrance, and that he himself reported left eye blindness that existed prior to service, in fact since birth.  They are negative for any evidence that there was an increase in disability of the Veteran's preexisting left eye blindness during service.  They are also negative for any complaints, symptoms, findings or diagnoses related to head trauma or a left eye injury.

Thus, the service treatment records constitute clear and unmistakable evidence that the Veteran's left eye blindness existed prior to service and was not aggravated by service.  See VAOGCPREC 3-2003.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The Veteran's original September 1958 claim for benefits, which led to a November 1958 denial of service connection for left eye blindness, is negative for any mention of the alleged head trauma.  

VA treatment records do not show that the Veteran incurred or aggravated left eye blindness during active duty.  

The report of a November 2011 VA medical opinion provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant medical history.  

The examiner provided the opinion that the Veteran's left eye blindness was less likely than not (less than 50 percent probability) incurred in service or caused by the claimed inservice injury.  The examiner also provided the opinion that the Veteran's left eye blindness, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an inservice injury, event or illness.  As a rationale for each opinion, the examiner explained that the Veteran's left eye visual acuity in November 1956 was 20/400.  Reports of consequent inservice visits reflected the Veteran's history of "blind since birth" and an eye turn since birth.  Treatment reports dated in April 2004 and September 2005 showed visual acuity of 20/400 for the left eye.  The record consistently identified esotropia as the reason for the decrease in vision.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on a thorough review of the medical record.  The examiner explained her opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the November 2011 VA opinion.  In fact, the post-service evidence is negative for any evidence that the Veteran incurred or aggravated left eye blindness during active duty.  

The Veteran has submitted a chapter from a medical text regarding traumatic optical neuropathies, which the Board has reviewed.  However, the document is too general in nature to provide, alone, the necessary evidence to show that the Veteran incurred or aggravated left eye blindness during active duty.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The document in the current case does not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that it does not show to any degree of specificity that the Veteran incurred or aggravated left eye blindness during active duty.  

The Veteran also submitted statements from five people who asserted that they knew the Veteran before he went on active duty and at that time he did not have vision problems.  However, after he was discharged form the military he had a visual problem with the left eye.  The Board finds that these statements, made decades after the fact, are outweighed by the Veteran's contemporaneous history of pre-service blindness that are in his service treatment records.  Thus, the lay statements do not support the Veteran's claim. 

Turning to the Veteran's own assertions, he is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson, the Veteran is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board finds that the Veteran's assertions that he had no left eye vision problems before service, and incurred left eye blindness during active duty when he was hit in the head by a drill instructor, are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, the Veteran's service treatment records clearly note 20/400 left eye vision at entrance.  They clearly demonstrate that the Veteran himself reported left eye blindness and strabismus since birth.  Moreover, his original September 1958 claim for benefits, submitted one year after separation, makes no mention of the alleged head trauma.  The Veteran has submitted no competent medical evidence that he had 20/40 vision in 1956, prior to active duty.

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (showing that his left eye blindness preexisted service, and was not aggravated during service), the post-service medical evidence (showing that his preexisting left eye blindness was not caused or aggravated by service), and the Veteran's initial 1958 claim for benefits (showing that he did not mention the alleged head trauma) outweigh his current contentions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for left eye blindness.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for left eye blindness is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


